Exhibit 10.1 INDEMNIFICATION AGREEMENT THIS INDEMNIFICATION AGREEMENT (the "Agreement") is entered into effective as of , 2010, (the "Effective Date"), between Banner Corporation, a Washington corporation (the "Company"), and , a director of the Company ("Indemnitee"). R E C I T A L S A.Indemnitee is a director of the Company and in such capacity is performing valuable services for the Company. B.The Company recognizes that competent and experienced persons are increasingly reluctant to serve or to continue to serve as directors of corporations unless they are protected from financial exposure resulting from their service to such corporations, and due to the fact that the risk of such exposure frequently bears no reasonable relationship to the compensation of such directors. C.The Board of Directors (the "Board") has determined that the protections set forth herein are not only reasonable and prudent but also promote the best interests of the Company and its shareholders. D.The Company desires and has requested Indemnitee to serve or continue to serve as a director of the Company free from undue concern for unwarranted claims for damages arising out of or related to such services to the Company. E.Indemnitee is not willing to serve, continue to serve or to provide additional service for or on behalf of the Company unless Indemnitee is furnished the protections provided for herein. NOW, THEREFORE, in consideration of the recitals above, the mutual covenants and agreements set forth in this Agreement, and Indemnitee's service as a director both before and after the date hereof, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and Indemnitee, intending to be legally bound, hereby agree as follows: 1.
